Mr. JUSTICE CREBS delivered the opinion of the court: Appellant was convicted of rape after a bench trial in the circuit court of Madison County. Appellant was sentenced to a term of not less than four not more than eight years. The case is here on direct appeal. Appellant contends that the trial court abused its discretion in allowing the State to reopen its case for additional proof and that the State failed to prove his guilt beyond a reasonable doubt. We have examined the record and find that no error of law appears, that an opinion would have no precedential value, and that the evidence is not so unsatisfactory as to leave a reasonable doubt as to appellant’s guilt. We therefore affirm in accordance with Supreme Court Rule 23. 111. Rev. Stat, ch. 110A, par. 23. Judgment affirmed. G. MORAN and JONES, JJ., concur.